PCIJ_AB_68_PajzsCsakyEsterhazy_HUN_YUG_1936-12-16_JUD_01_ME_02_EN.txt. 72

SEPARATE OPINION OF M. NAGAOKA.

(Translation.

Much to my regret I am unable to concur in the judgment
of the Court. In his separate opinion, Judge M. O. Hudson
has amply explained his standpoint with which I am in com-
plete agreement, and I have but little to add to it. I desire
simply to indicate my views in regard to the following points.

I. According to the applications of the three Hungarian
nationals, the so-called suits ‘‘of the second series” were
brought against Yugoslavia with a view to obtaining from that
country the local (national) indemnity in respect of estates
expropriated under the agrarian law. There is therefore no
doubt that these suits were brought in regard to the agrarian
reforms in consequence of the application of the new Yugoslav
law. But the question arising is whether legal proceedings
which are instituted in regard to the agrarian reforms must
necessarily, in all cases, fall within the category of the pro-
ceedings referred to in Article I of Agreement JJ. In other
words, the question is whether the authors of the Paris Agree-
ments intended that the words ‘all legal proceedings’ should
be understood as meaning all kinds of legal proceedings, of what-
ever description, instituted in regard to the agrarian reforms.

2. This question, which is the very essence of the problem,
cannot be answered in definite and precise terms unless the
spirit of the Paris Agreements be first considered. -It is, there-
fore, essential to start from the actual events which induced
the Powers to conclude the Agreements, for in no other way
is it possible to apprehend the true import of Article I of
Agreement II.

The situation existing before the Conferences at The Hague
and at Paris has been well described by M. Loucheur, the
President of the Paris Conference, in the following terms:
“The Roumanian Government contended—and this was also
the standpoint of the Governments of Prague and Belgrade—
that Article 250 was designed to protect the Hungarian nation-
als against measures applied to them gud Hungarian nationals,
but was not applicable in the case of agrarian reforms which
affected all landowners alike, irrespective of their nationality.
The Hungarians replied that Article 250 was to be construed
literally, and that its provisions gave the Hungarian nationals
absolute protection against any measures of seizure or liquida-
tion.” In other words, the Hungarian nationals, relying on
Article 250 of the Treaty of Trianon, claimed the restitution

46
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—-OP. NAGAOKA 73

of their lands which had come under the agrarian reform, or.
the payment of indemnities representing the full value of those
lands, whereas the three States of the Little Entente were
only disposed to pay the indemnities on the national scale.

The Agent of the Yugoslav Government confirmed that
version of the facts in his Rejoinder (p. 1) where he said:
“The chief aim of the Reply seems to be to show: (a) that
the proceedings instituted by the Hungarian nationals before
the Mixed Arbitral Tribunals, prior to January 20th, 1930,
were designed to obtain full compensation ; (0) that the Little
Entente States have consistently declared that their agrarian
legislation was based on the principle of absolute equality of
treatment as between their own nationals and the Hungarian
nationals. These two facts have never been disputed by
Yugoslavia.”

It is thus evident that there would have been no dispute
between the Little Entente States and Hungary if the Hunga-
rian nationals had been content, from the outset, to accept the
local indemnities.

3. What was the nature of the arrangement by which it was
found possible to reach an agreement with a view to putting
an end to this dispute ? The Paris Agreements furnish a clear
answer to that question:

(a) On the one hand, the States of the Little Entente were
only required to make payments in respect of the local indem-
nities. On the other hand, it was decided, in order to meet the
demands of the Hungarian nationals, that, in addition: to the
above-mentioned payments, the annuities laid down in Article 2
of Agreement III should be contributed by Powers other than
the three States referred to above.

(b) All these sums were to be paid into the Agrarian Fund,
which was created by Agreement II of Paris.

(c) The Agrarian Fund was not required to make any pay-
ment until it had received notification of the whole of the
judgments (Art. IV of Agreement II); as soon as the Managing
Commission, which represents the Fund in virtue of Article 4
of Agreement III, had received notification of the whole of the
judgments delivered in the proceedings referred to in Article I
of Agreement II, and in any case before December 31st, 1932,
it had to make a proportional distribution of the Fund, between
the persons entitled to the benefit of the judgments, as laid
down in Article VI of Agreement IT.

4. Two conclusions emerge from the foregoing: (1) the suits
referred to in Article I of Agreement II must be suits insti-
tuted with the object of obtaining indemnities from the Agrarian
Fund, that is to say, indemnities on a higher scale than the

47
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. NAGAOKA 74

local indemnities; (2) the Agrarian Fund was created solely in
order to pay these indemnities, on a higher scale than the local
indemnities.

5. These two conclusions, or premises, show clearly the true
import of paragraph 1 of Article I of Agreement II, which
states that “the responsibility of the defendant in ail legal pro-
ceedings brought prior to January 20th, 1930, by Hungarian
nationals before the Mixed Arbitral Tribunals against ....
Yugoslavia .... in regard to the agrarian reforms shall be solely
incumbent upon .... the Agrarian Fund”. There can be no
doubt that what is meant here is “all legal proceedings” in
which ‘‘full’”” indemnities are claimed. The same applies to the
legal proceedings referred to in (2) of the same Article, because
it is laid down therein that the defendant in these suits must,
in all cases, be the Agrarian Fund, which is created solely for
the payment of full indemnities.

Hence, the legal proceedings referred to in Article I of Agree-
ment II only include proceedings instituted in order to obtain
indemnities larger than the local indemnities from the Agrarian
Fund. It follows that the so-called suits “of the second series”
do not fall within the category of proceedings referred to in
Article I of Agreement II, notwithstanding the fact that they
were instituted before the Mixed Arbitral Tribunal in regard to
the Yugoslav agrarian reform.

6. As it has thus been shown that the Court possesses
jurisdiction as an appeal tribunal in respect of the present”
application, I shall refrain from entering upon an examin-
ation of the questions raised by the Parties as altern-
ative submissions. I shall also refrain, in view of the Court’s
judgment, from examining the judgments forming the subject
of the appeal, although my opinion is that they are not well-
founded and ought to be revised.

In conclusion, I would once more emphasize the fact that
neither the Conference at The Hague nor the Paris Conference
did more than settle the questions which had for years been
disturbing Central Europe. The question of the claim to local
indemnities did not arise at those Conferences, and there was
no reason why they should have examined it, since it was
precisely the States of the Little Entente which maintained.
the principle of non-discriminatory national treatment and the
payment of local indemnities. If, as has already been observed,
the Hungarian nationals had accepted that standpoint, there
would have been no necessity whatever to seek a solution of
the agrarian reform problems.

Between the suits instituted for full indemnities, and those
in which local indemnities are claimed, there is no relationship

48
A./B. 68 (PAJZS, CSAKY, ESTERHAZY CASE).—OP. NAGAOKA 75

whatsoever. The Paris Agreements in no way modify the
position of the Hungarian nationals, in regard to their right
to claim local indemnities. The lump-sum payment made
by Yugoslavia to the Agrarian Fund, under Article 10 of
Agreement III, cannot relieve that State of her liability to
the Hungarian nationals in respect of local indemnities. The
lump-sum payment merely discharges Yugoslavia’s obligations
to the Agrarian Fund, which has the duty of distributing its
assets among the persons entitled to the benefit of the judg-
ments delivered in the suits referred to in Article I of Agree-
ment II. In other words, the annuity paid by Yugoslavia to
the Agrarian Fund is solely intended to cover a part of the full
indemnities which the Agrarian Fund will have to distribute
among the beneficiaries. That annuity has, therefore, no
relation whatever to the local indemnities which the Hungarian
nationals are claiming from the Yugoslav State.

The essential point is that the Hungarian nationals should
be assured of national treatment on a footing of equality
with the Yugoslav nationals. The fact that the Paris Agree-
ments confer larger rights than those enjoyed by Yugoslav
nationals cannot in any way prejudice the fundamental rights
to which the Hungarian nationals are entitled.

(Signed) H. NAGAOKA.

49
